DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to amendment filed on 02/09/21 has been acknowledged. It is noted that claims 1-14 are pending in the application.

Response to Arguments
	Applicant's arguments, filed 02/09/21, with respect to the rejection(s) of claim(s) under 35 USC 102 as being anticipated by Maxey (US Patent No. 3,890,509) reference and 35 USC 103 as unpatentable over Carman et al (US Patent No. 5,254859) in view of Maxey have been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Maxey in view of Hermary et al (US 2004/0246473) and Carman et al (US Patent No. 5,254859) in view of Maxey and Hermary et al (US 2004/0246473).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maxey (US Patent No. 3,890,509)in view of Hermary et al (US 2004/0246473).
Regarding claims 1 and 14; Maxey discloses a computer program product embodied on a non-transitory computer readable medium, comprising computer program code configured to, when executed on at least one processor, cause a system to perform a method for illuminating a wood fibre web (70 @ figure 8) for deviation detection, comprising:
turning on LEDs (col.2 lines 37-45 and col.2 lines 28-31: e.g., the light sources are alternately switched on and off and col.5 lines 29-30: e.g., each light source 116,117 may include a plurality of light emitting diodes (LED) arranged with one or more LEDs for each photodetector position across the cant) of an overhead sidelight (132 @ figure 8) arranged above the wood fibre web (70 @ figure 8), which LEDs (132 @ figure 8) are side-directed towards a first edge (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8) for illuminating a first half of width (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8) from center to the first edge (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8);
capturing an image of the first half of width (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8) by at least one imaging device (e.g., photodetectors [10 @ figure 8]);
turning off the LEDs (col.2 lines 28-31: e.g., the light sources are alternately switched on and off) that are side-directed towards the first edge (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8);
turning on LEDs (col.2 lines 37-45 and col.2 lines 28-31: e.g., the light sources are alternately switched on and off) of the overhead sidelight (131 @ figure 8), which LEDs are side-directed towards a second edge (or trailing edge 75 @ figure 8) of the wood fibre web (70 @ figure 8) for illuminating a second half of width of the wood fibre web (70 @ figure 8) from center to the second edge (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8);
capturing an image of the second half of width (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8) by at least one imaging device (130 @ figure 8); and
col.2 lines 28-31: e.g., the light sources are alternately switched on and off) that are side-directed towards the second edge (e.g., leading edge 74 @ figure 8) of the wood fibre web (70 @ figure 8). See figures 1-8

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    666
    769
    media_image2.png
    Greyscale

Maxey discloses all of feature of claimed invention except for a width of the overhead sidelight is shorter than a width of the wood fiber web or as wide as the wood fiber web. However, Hermary et al teaches that it is known in the art to provide a width of the overhead sidelight (138 @ figure 4 and examiner’s noted in figure 4) is shorter than a width of the wood fiber web (130 @ figure 4) or as wide as the wood fiber web.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine overhead sidelight arranged to be positioned over a wood fibre web for illuminating the wood fibre web for imaging of Maxey with a width of the overhead sidelight is shorter than a width of the wood fiber web or as wide as the wood fiber web as taught by 
Regarding claim 3; Maxey discloses the method further comprises: transmitting image data of the captured image from the photodetectors (130 @ figure 8) to an image data processing device (control circuitry [135 @ figure 8]) for analysis.
Regarding claim 4; Maxey discloses the method further comprises the control circuitry (135 @ figure 8) for analysing the image data that is captured from the photodetector (130 @ figure 8) when the web (70 @ figure 8) is illuminated by the sidelight (col.5 lines 21-22 and 25: e.g., a first light source 131 is positioned to the right... a second light source 132 is positioned at the left in FIG. 8) by using a sidelight type of monitoring profile (col.2 lines 44-50: e.g., the logs 10 may be rotated manually in order to present the optimum profile prior to scanning by an optical scanning device 15. The output of the optical scanner 15 is applied to circuit means, such as a properly programmed general purpose computer, which takes this information and determines the maximum number of studs which may be cut from the log).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maxey in view of Hermary et al as applied to claim 1 above, and further in view of Jones et al (US 4,196,648).
Regarding claim 2; Maxey in view of Hermary et al combination discloses all of feature of claimed invention except for turning on LEDs of a transmission light arranged underneath the wood fibre web, which LEDs are directed upwards for illuminating the whole width of the wood fibre web from below and through the web; capturing at least one image of the wood fibre web by at least one imaging device; and turning off the LEDs of the transmission light. However, Jones et al teaches that it is known in the art to provide turning on LEDs (64 @ figure 2) of a transmission light (65 @ figure 2) with a pulse oscillator (91 @figure 2) arranged underneath the wood fibre web (10 @ figure 2), which LEDs (64 @ figure 2) are directed upwards for illuminating (65 @ figure 2) the whole width (from 84 to 74 @ figure .


Claims 6-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carman et al (US Patent No. 5,254, 859) in view of Maxey (US Patent No. 3,890,509) and Hermary et al (US 2004/0246473).
Regarding claim 6; Carman et al discloses an overhead sidelight arranged to be positioned over a wood fibre web for illuminating the wood fibre web for imaging, comprising:
a plurality of light sources (616, 618 @ figures 12-14) and
an elongated body (626 @ figures 12-14) arranged to support the light sources (616, 618 @ figures 12-14) and wherein a first part of the light sources (616 @ figure 12) is side-directed towards a first edge (634a-634d @ figure 12) of the wood fibre web (634 @ figure 12) for illuminating a first half of width (634a-634d @ figure 12) of the wood fibre web (634 @ figure 12) from center to the first edge of the wood fibre web (634 @ figure 12) as a first part of the rectangular area (figures 13), and wherein a second part of the light sources (618 @ figures 12-14) is side-directed towards a second edge (634e-634h @ figure 12) of the wood fibre web (634 @ figure 12) for illuminating a second half (634e-634h @ figure 12) of width of the wood fibre web (634 @figure 12) from center to the second edge (634e-634h @ figure 12) of the wood fibre web (634 @ figure 12) as a second. See figures 1-17

    PNG
    media_image3.png
    3408
    2320
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    600
    408
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    452
    522
    media_image5.png
    Greyscale

Carman et al discloses all of feature of claimed invention except for a plurality of LEDs and an elongated body arranged to support the LEDs, an elongated body arranged to support the LEDs, wherein the length of the elongated body is shorter or equal length than the width of the wood fibre web. However, Maxey teaches that it is known in the art to provide a plurality of LEDs (col.5 lines 29-34: e.g., each light source 116,117 may include a plurality of light emitting diodes (LED) arranged with one or more LEDs for each photodetector position across the cant. The LEDs within each light source 131 and 132) and an elongated body (light source housing 131,132 @ figure 8 having a plurality of LEDs [col.5 lines 29-34]) arranged to support the LEDs (131, 132 @ figure 8), the length of the elongated body (e.g., light source housing 131,132 @ figure 8) is shorter or equal length than the width of the wood fibre web (e.g., length of log [70 @ figure 8]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine overhead sidelight arranged to be positioned over a wood fibre web for illuminating the wood fibre web for imaging of Carman et al with a plurality of LEDs and an elongated body arranged to support the LEDs, wherein the length of the elongated body is shorter or equal length than the width of the wood fibre web as taught by Maxey for the purpose of 
Carman et al in view of Maxey combination discloses all of feature of claimed invention except for a width of the overhead sidelight is shorter than a width of the wood fiber web or as wide as the wood fiber web. However, Hermary et al teaches that it is known in the art to provide a width of the overhead sidelight (138 @ figure 4 and examiner’s noted in figure 4) is shorter than a width of the wood fiber web (130 @ figure 4) or as wide as the wood fiber web.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine overhead sidelight arranged to be positioned over a wood fibre web for illuminating the wood fibre web for imaging of Carman et al with a width of the overhead sidelight is shorter than a width of the wood fiber web or as wide as the wood fiber web as taught by Hermary et al for the purpose of improving the chances of obtaining accurate resolution of the reflected coded signal and relatively high distance computation for each scanned point.
Regarding claim 7; Carman et al discloses the first part of the light sources (616 @ figure 12) is arranged in the first half (figure 12) of the elongated body (626 @ figure 12) and the second part of the light sources 618 @ figure 12) are arranged in the second half (figure 12) of the elongated body (626 @ figure 12) so that the center part of the elongated body (626 @ figure 12) comprises both the first and second part of the light sources (616, 618 @ figure 12).
Carman et al discloses all of feature of claimed invention except for the plurality of LEDs. However, Maxey teaches that it is known in the art to provide a plurality of LEDs (col.5 lines 29-34: e.g., each light source 116,117 may include a plurality of light emitting diodes (LED) arranged with one or more LEDs for each photodetector position across the cant. The LEDs within each light source 131 and 132). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine overhead sidelight arranged to be positioned over a wood fibre web for illuminating the wood fibre 
Regarding claim 8; Carman et al discloses in the center part every other light source (616 @ figure 13) is side-directed towards the first edge (638 @ figure 13) of the wood fibre web (632 @ figure 13) and every other is side-directed towards the second edge (640 @ figure 13) of the wood fibre web (632 @ figure 13).
Carman et al discloses all of feature of claimed invention except for the plurality of LEDs. However, Maxey teaches that it is known in the art to provide a plurality of LEDs (col.5 lines 29-34: e.g., each light source 116,117 may include a plurality of light emitting diodes (LED) arranged with one or more LEDs for each photodetector position across the cant. The LEDs within each light source 131 and 132). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine overhead sidelight arranged to be positioned over a wood fibre web for illuminating the wood fibre web for imaging of Carman et al with limitation above as taught by Maxey for the purpose of improving scanning lumber, particularly cants, and orienting the cants with respect to saws to obtain therefrom the most useful and profitable material and to minimize waste of natural resources.
Regarding claim 11; Carman et al discloses all of feature of claimed invention except for at least one imaging device (130 @ figure 8), and wherein when the first part of the LEDs (132 @ figure 8) is side-directed towards the first edge (74 @ figure 8) of the wood fibre web (70 @ figure 8) are turned on (col.2 lines 37-45 and col.2 lines 28-31: e.g., the light sources are alternately switched on and off and col.5 lines 29-30: e.g., Each light source 116,117 may include a plurality of light emitting diodes (LED) arranged with one or more LEDs for each photodetector position across the cant) and the second part of the LEDs (131 @ figure 8) is turned off (col.2 lines 28-31: e.g., the light sources are alternately switched on and off), an image of the first half of width (74 to 73 @ figures 7-8) of the wood fibre web (70 @ 
Regarding claim 13; Carman et al discloses the at least one imaging device (620, 622 @ figure 12) is arranged to transmit image data of the captured image to an image data processing device (col.13 lines 59-68: e.g., the purpose of the scanner is to provide sufficient data for computer construction of a 3-D image of the flitch whereby the flitch can then be properly positioned relative to the saw so that a desired proportion of the waney edge can be removed. The scanner provides successive vertical profiles of the flitch, e.g. at two or three inch intervals along the flitch as the scanner moves, from which the complete flitch can be characterized by the computer including a substantially complete description of the waney edges thereof) for analysis.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carman in view of Maxey and Hermary et al as applied to claim 11 above, and further in view of Jones et al (US Patent No. 4,196,648).
Regarding claim 12; Carman et al in view of Maxey and Hermary et al combination discloses all of feature of claimed invention except for a transmission light arranged to be positioned under the for illuminating the same area as the overhead sidelight, through the web, and wherein the transmission light is turned on LEDs, when the LEDs of the sidelight are turned off, and at least one image of the wood fibre web is arranged to be captured by the at least one imaging device. However, Jones et al .

Allowable Subject Matter
Claims 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for illuminating a wood fiber web comprising all the specific elements with the specific combination including step of the method further comprises: analysing the image data that is captured when the web is illuminated by the transmission light by using a transmission type of monitoring profile, wherein the sidelight type of monitoring profile and the transmission type of monitoring profile profiles have different parameters for monitoring in set forth of claim 5.
The prior art of record, taken alone or in combination, fails discloses or render obvious an overhead sidelight arranged to be positioned over a food fibre web for illuminating the wood fibre web for imaging comprising all the specific elements with the specific combination including a lighting system for illuminating a wood fibre web for deviation detecting from the wood fibre web, wherein the lighting system comprises: an elongated transmission light arranged to be positioned under the web perpendicular to the longitudinal direction of the web, and an elongated overhead sidelight which overhead sidelight is arranged to be positioned over the web, perpendicular to the longitudinal direction of the web for illuminating a rectangular area on the surface of the web for image capturing in two parts, wherein a first part is illuminated when only the first part of LEDs that are side-directed toward the first edge of the wood fibre web are on, and a second part is illuminated when only the second part of LEDs that are side-directed towards the second edge of the wood fibre web are on, and which elongated transmission light is arranged to illuminate the same area as the overhead sidelight, but through the web, and wherein the transmission light is arranged to be on, when the LEDs of the sidelight are turned off, for image capturing of the wood fibre web by the at least one imaging device in set forth of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Muller et al (US 2015/0109615) discloses a light section sensor for providing an output of a digital output coordinate has an illuminating device for projecting a light line onto a measured object 
and an electronic camera for detecting the projected light line on the measured object.
	2) Bourely et al (US 2013/0141115) discloses process and installation for inspection and/or sorting combining surface analysis and volume analysis.
	3) Taylor (US 2008/0074654) discloses methods are provided for detecting compression wood, blue stain, or pitch in lumber.
	4) Ding et al (US Patent No. 7,336,197) discloses a LED lighting system for reading multiple data matrix codes on device populated transport media with a line scan camera, includes a light housing, a 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




February 19, 2021


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886